NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit


                                      2009-1376


                            TODD FOX and JANET FOX,

                                                    Appellants,

                                           v.

                      John E. Potter, POSTMASTER GENERAL,

                                                    Appellee.



       David P. Hendel, Husch Blackwell Sanders LLP, of Washington, DC, argued for
appellants. Of counsel on the brief was Sarah M. Graves, Akerman Senterfitt LLP, of
Vienna, Virginia.

       David A. Harrington, Senior Trial Counsel, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, argued for appellee.
With him on the brief were Tony West, Assistant Attorney General, Jeanne E. Davidson,
Director, and Martin F. Hockey, Jr., Assistant Director.

Appealed from: United States Postal Service Board of Contract Appeals

Administrative Judge David I. Brochstein
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                    2009-1376

                           TODD FOX and JANET FOX,

                                                     Appellants,

                                          v.

                     John E. Potter, POSTMASTER GENERAL,

                                                     Appellee.




                                 Judgment
ON APPEAL from the       United States Postal Service Board of Contract Appeals

In CASE NO(S).           6159 and 6169.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (RADER, BRYSON, and LINN, Circuit Judges).


                         AFFIRMED. See Fed. Cir. R. 36.


                                      ENTERED BY ORDER OF THE COURT



DATED     February 17, 2010             /s/ Jan Horbaly
                                      Jan Horbaly, Clerk